Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on June 14, 2017, the response to the Election/Restriction requirement filed on August 1, 2019, the response filed on November 1, 2019, the Request for Continued examination filed on February, 27, 2020, the amendments to the claims filed on August 11, 2020, and the Request for Continued Examination filed on February 8, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 17-19 and 21-24 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 17 as the claim that represents the claimed invention for analysis and is similar to independent system claim 21.   Claim 17 recites the limitations of receiving a funds transfer request, the funds transfer request including target account information, the target account information for identifying a bank deposit account to which funds are to be transferred pursuant to the request; determining that the target account information does not include a bank account number; translating in response to determining that the target account information does not include a bank account number, an alias character string 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Handling a request for a transferring of funds to a bank deposit account recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The gateway computer, originating payment services provider computer, and a secure communication channel in Claims 17 and 21 are just applying generic computer components to the recited abstract limitations.  The payment network and payment card network in Claim 21 appears to be just software.  Claim 21 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a gateway computer, originating payment services provider computer, and a secure communication channel in Claims 17 and 21.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 17 and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s published specification para. [0040, 0043, 0044] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 17 and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 18, 19, and 22-24 further define the abstract idea that is present in their respective independent claims 17 and 21 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 18, 19, and 22-24 are directed to an abstract idea.  Thus, the claims 17-19 and 21-24 are not patent-eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2012/0016799 (Killian et al. ‘799) in view of U.S. PGPub. No. 2013/0018785 (Dolphin et al. ‘785), and in further view of U.S. PGPub. No. 2016/0112262 (Johnson et al. ‘262).

	Re Claim 17:  Killian et al. ‘799 disclose a method comprising: receiving a funds transfer request, by a gateway computer from an originating payment services provider (PSP) computer, the funds transfer request including target account information, the target account information for identifying a bank account to which funds are to be transferred pursuant to the request (abstract; paragraphs [0017, 0018, 0073]); determining, by the gateway computer, that the target account information does not include a bank account number (abstract; paragraphs [0039, 0053, 0055, 0056]); via a secure communications channel (paragraph [0062]), in response to determining that the target account information does not include a bank account number, an alias character string contained in the target account information to a recipient bank account number (abstract; paragraphs [0039, 0053, 0055, 0056]); and transmitting, by the gateway computer to one of the originating PSP computer or a payment network computer, the recipient bank account number for proceeding with the funds transfer to the bank deposit account (abstract; paragraph [0099]).

	Killian et al. ‘799 disclose the method substantially as claimed, in supra, with the exception of that the target account information is for identifying a bank deposit account and that said recipient bank account number identifies said bank deposit account.  Dolphin et al. ‘785 disclose that a customer with an eligible account such as a demand deposit account, savings, checking, etc is able to register and set up an alias identifier that maps back to the customer’s financial institution (paragraph [0040]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Killian et al. ‘799, in view of the teachings of Dolphin et al. ‘785, for the target account information to identify a bank deposit account and for the bank account number to identify a bank deposit account for the basic reason of combining known methods to yield the predictable result of an, “improved user-friendly systems and methods for transferring money…between two people and/or other entities” (Dolphin et al. ‘785).

Killian et al. ‘799 in view of Dolphin et al. ‘785 disclose the method substantially as claimed in supra with the exception of including translating, by the gateway computer by accessing an alias directory.  Johnson et al. ‘262 discloses that the process to translate the alias character string includes accessing an alias directory (Johnson et al. ‘262: paragraph [0208; Table 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Killian et al. ‘799/Dolphin et al. ‘785, in view of the teachings of Johnson et al. ‘262, to include translating, but the gateway computer by accessing an alias directory for the basic reason of combining known methods to yield the predictable result of a more versatile method.

Re Claim 18:  Killian et al. ‘799 in view of Dolphin et al. ‘785 in view of Johnson et al. ‘262 disclose the method substantially as claimed in supra including that the alias character string is a telephone number (Killian et al. ‘799: paragraphs [0052,0080]).


Re Claim 19:  Killian et al. ‘799 in view of Dolphin et al. ‘785 in view of Johnson et al. ‘262 disclose the use of an email address in an alias string (Johnson et al. ‘262: paragraph [0208]; Table 1).  

Re Claim 21:  System claim 21 is substantially similar to previously rejected method claim 17 and is therefore considered to be rejected here using the same art and rationale.

Re Claim 22:  Killian et al. ‘799 in view of Dolphin et al. ‘785 in view of Johnson et al. ‘262 disclose a beneficiary payment service provider (PSP) computer operably connected to at least one of the payment network and the payment card network (Killian et al. ‘799: Figure 1).

Re Claim 23:  Killian et al. ‘799 in view of Dolphin et al. ‘785 in view of Johnson et al. ‘262 disclose a service provider computer operable connected to the gateway computer (Killian et al. ‘799: Figure 7).

Re Claim 24:  Killian et al. ‘799 in view of Dolphin et al. ‘785 in view of Johnson et al. ‘262 disclose a plurality of issuer financial institution (FI) computers operably connected to the payment card network (Killian et al. ‘799: Figures 7; paragraphs [0075-0078]).

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection (Remarks, pages 6-14), have been fully considered however they are not persuasive.  Specifically, applicant’s arguments that the claims are statutory citing in Enfish and TLI Communications, (Remarks, pages 5-6), are not found persuasive.  In Enfish, the court found that the inventive concept was a new type of data structure called self-referential table to improve the storing and retrieving data in memory.  The court described this as an improvement in the functioning of a computer.  However, the current claims do not purport to creating or improving any data structure or a computer.  Hence, Enfish does not apply.  

Applicant’s arguments that the claims do not fall under “Certain Methods of Organizing Human Activity” (Remarks, pages 6-10) are acknowledged, however they are not persuasive.  The claims are directed to transferring funds to a beneficiary account.  The transfer of funds from one account to another is at its core a Fundamental Economic Practice, which falls under the umbrella of “Certain Methods of Organizing Human Activity”.  Therefore the 35 USC 101 rejection is maintained.

Applicant’s arguments that, “the claims are not directed to an abstract idea because the claims recite additional elements that integrate the exception into a practical application of that exception” (Remarks, pages 10-12) are acknowledged, however they are not persuasive.  Specifically, the claims only recite a gateway computer and originating payment services provider computer at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  There are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, under Step 2A-Prong 2: NO, the additional claimed elements are not integrated into a practical application.

Applicant’s arguments that the claims are not directed to an abstract idea because they recite “significantly more” (Remarks, pages 12-14) are acknowledged, however they are not persuasive.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore the claims are not patent eligible, e.g. under Step 2B: No, the claims do not provide significantly more.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
3/11/21
/LINDSAY M MAGUIRE/
Primary Examiner, Art Unit 3693